Ludeling, C. J.,
dissenting. I can not concur in the opinion of the majority of the members of this court in this case.
Tile object of the writ of mandamus is “to prevent a denial of justice, or the consequence of defective police, and it should therefore be issued in all cases when the law has assigned no relief by the ordinary means, and when justice and reason require that some mode should exist ■of redressing a wrong, or an abuse of any nature whatever.” C. P. article .830.
By the act No. 43 of the General Assembly of 1871, it was made the ■duty of the Board of Liquidators “to settle and redeem all the floating debt of the State created by authority of law, and also all certificates ■of indebtedness issued prior to the passage of this act, and all past due bonds and past due interest coupons of the State; and for that purpose said board is authorized and required to exchange said bonds for the aforesaid evidences of debt, at the rate of one hundred dollars in bonds for every seventy dollars or indebtedness.”
It appears that the amount of warrants presented for exchange ■exceeded the amount of bonds held by the liquidators, and that they undertook to distribute them arbitrarily to parties who had deposited their warrants with different members of the board.
In my judgment, the law never contemplated conferring such powers ■on the Board of Liquidators. Before the law, all citizens are equal, and where the bonds were insufficient to absorb the debt for which they were intended to be exchanged, the only rule which should have governed the Board of Liquidators should have been the principle of priority — “the law favors the vigilant.” The evidence shows that all the applicants for bbnds made application before the law was signed. Therefore all the applications were in fact before the Board of Liquidators at the instant the law came into force, and in point of time all ■were equal
*392I think, therefore, that the bonds should have been distributed pro rata among the creditors of the State who asked to exchange their warrants.- Justice and reason required that this mode should have been pursued, and I think this court should grant the writ to prevent an abuse of power and a wrong to citizens
Howell, J. I concur in the dissenting opinion of the Chief Justice.